United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen V. Hunt, for the appellant
Office of Solicitor, for the Director

Docket No. 07-839
Issued: July 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed an appeal of a January 19, 2007 decision of the
Office of Workers’ Compensation Programs denying her emotional condition claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained an emotional condition with
consequential hypertension in the performance of duty.
FACTUAL HISTORY
On October 20, 2004 appellant, then a 43-year-old general clerk in limited-duty status,
filed a traumatic injury claim (Form CA-1) alleging that she sustained anxiety and consequential
hypertension due to October 19, 2004 meetings with Supervisors Karen W. Lambert and Edwin
Joseph. The supervisors counseled her about excessive, improper personal telephone use while
on duty. Union stewards Karen Woods and Sheila Outley also attended the meetings. Appellant
alleged that Mr. Joseph yelled at her and would not listen to her explanation that her duties

required her to use the telephone. After the meeting, the stewards escorted appellant to the
medical unit. A nurse obtained a blood pressure reading of 210/110 and referred her to an
emergency room. Appellant also attributed her condition to working outside medical restrictions
pertaining to a wrist injury beginning on October 1, 2004.1 She stopped work on October 19,
2004 and did not return.
In a November 24, 2004 letter, the Office advised appellant of the type of additional
evidence needed to establish her claim, including a detailed description of the work factors
alleged to have caused her condition and a rationalized report from her physician explaining how
and why those factors would cause the claimed condition.
In a December 17, 2004 letter and email, Ms. Lambert stated that, on September 22,
2004, she had a discussion with appellant regarding her constant personal telephone calls while
on duty. A September 30, 2004 job discussion concerned appellant’s inappropriate friendliness
with male visitors. On October 19, 2004 appellant was carrying out her assigned duties of
escorting visitors to and from the medical unit and issuing identification tags. Ms. Lambert
reminded appellant that she was not to use her cellular telephone while on the clock and to use
the medical unit telephones only for business.2 She alleged that appellant “got upset and started
talking loud. [Appellant] stated that ‛she was tired of all the f**king rules, and that she had just
called home to check on her family.’” Ms. Lambert then calmed appellant down and stated that
it was her job to remind employees of work policies. Appellant then began to cry and stated that
she was “always getting picked on” and that she was “just tired of this s**t.” Ms. Lambert again
calmed appellant and told her to “get [tough] and just go along with the program and everything
would be fine.” Appellant assured Ms. Lambert that she was okay and resumed her duties.
In a December 17, 2004 letter, Mr. Joseph stated that he had received numerous
complaints about appellant’s conduct while on duty. He alleged that appellant wore
inappropriately short dresses and allowed men to loiter at her post “in a party like manner.”
Mr. Joseph recalled that, on an unspecified date, he met with appellant and union stewards,
Ms. Woods and Ms. Outley, in his office regarding appellant’s allegations of harassment by
Ms. Lambert. He reiterated the employing establishment’s dress code and cellular telephone
policies. Ms. Woods then told appellant that she knew how to handle this by going to the nurse.
In a December 20, 2004 investigative memorandum, the employing establishment’s
inspection service noted that Ms. Lambert asserted that appellant was not asked to perform any
tasks beyond her medical restrictions. Ms. Lambert stated that appellant “was talked to on
several occasions about her misuse of [employing establishment] telephones and her prolonged
use of her personal cellular telephone while on duty.”3 After Ms. Lambert counseled appellant
1

Appellant accepted the modified-duty position on August 8, 2003, with restrictions against lifting more than five
pounds and repetitive upper extremity motions. His prior position was abolished effective May 4, 2002 by a
technology productivity initiative.
2

The employing establishment submitted a March 19, 1999 district-wide policy memorandum prohibiting
employees from carrying or using pagers or cellular telephones while on duty except when authorized for official
business or emergency situations. Appellant signed a copy of this policy.
3

Appellant was also counseled beginning on December 10, 2002 regarding chronic attendance problems.

2

on October 19, 2004, appellant appeared at Mr. Joseph’s office with two union stewards who
discussed matters in his office.
Appellant submitted medical evidence in support of her claim. In a November 2, 2004
slip, Dr. Amir Ghebramious, an attending family practitioner, referred appellant to a psychiatrist.
In a December 3, 2004 report, Dr. Gary Tipton, an attending licensed clinical psychologist,
reiterated appellant’s account of the October 19, 2004 meeting with Mr. Joseph. He diagnosed
an adjustment disorder, anxiety and major depression. Dr. Tipton opined that the October 19,
2004 meeting caused appellant’s psychiatric conditions. In a December 9, 2004 form report,
Dr. Howard Grant, an attending physician specializing in emergency medicine, diagnosed
anxiety, hypertension, chest pain and dizziness. He opined that appellant was totally disabled
from working at the employing establishment.4
By decision dated January 7, 2005 and finalized January 8, 2005, the Office denied
appellant’s claim on the grounds that she failed to establish that the claimed emotional condition
occurred in the performance of duty. The Office found that appellant failed to establish any
compensable factors of employment. The Office accepted as factual that appellant was
“involved in a confrontation with [her] supervisor over the use of” the telephone. However, the
Office found that the meeting was an administrative function of the employer not in the
performance of appellant’s duties. The Office further found that appellant did not establish that
she was asked to work outside of her medical restrictions.
In a letter postmarked May 19, 2005, appellant requested a review of the written record.
By decision dated May 27, 2005, the Office denied appellant’s request for a review of the written
record on the grounds that it was not timely filed within 30 days of the Office’s January 8, 2005
decision. The Office additionally denied the hearing on the grounds that the issue involved could
be addressed equally well by requesting reconsideration and submitting evidence establishing a
compensable factor of employment.
In an August 11, 2005 letter, appellant requested reconsideration.
additional evidence.

She submitted

In an October 19, 2004 chart note, an employing establishment health unit nurse noted
that appellant presented upset, crying and complaining of a headache after a “grievance meeting”
with Mr. Joseph and Ms. Wood. Appellant’s blood pressure was 210/110. The nurse advised
appellant to seek emergency room treatment.
In May and June 2005 letters, appellant’s coworkers Donna R. Baker, Johnny Fortune
and Lawrence Mathews stated that appellant received telephone calls on two medical unit
telephones notifying her to escort a visitor to the unit.
In a November 16, 2006 letter, Ms. Lambert reiterated that she asked appellant “not to
use her cellular telephone while on duty. She used her cellular telephone excessively, as well as
4

Appellant also submitted unsigned medical forms and chart notes with an illegible signature. It is well
established that medical evidence lacking proper identification is of no probative medical value. Thomas L. Agee,
56 ECAB ____ (Docket No. 05-335, issued April 19, 1985); Merton J. Sills, 39 ECAB 572 (1988).

3

text messaging while working in the lobby.” Appellant also had extensive personal
conversations on the in-house business telephone. Ms. Lambert emphasized that appellant was
not assigned to perform any tasks in violation of her restrictions relating to a wrist injury.
Appellant submitted form reports from Dr. Grant dated from May 18, 2005 to
November 29, 2006 finding her totally disabled for work due to anxiety, stress and hypertension.
By decision dated January 19, 2007, the Office affirmed the January 8, 2005 decision,
finding that the evidence submitted on reconsideration was insufficient to establish any
compensable factor of employment. The Office found that appellant established that she
received work-related calls on two business lines. However, the October 19, 2004 meeting did
not concern official telephone use but her personal calls while on duty. The Office further found
that appellant did not establish her allegations of mistreatment by her supervisors as factual.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.5 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8

5

5 U.S.C. §§ 8101-8193.

6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
7
8

See Norma L. Blank, 43 ECAB 384 (1992).
Id.

4

ANALYSIS
Appellant alleged that she sustained anxiety and consequential hypertension as a result of
employment incidents and conditions which the Office found to be noncompensable. Therefore,
the Board must review whether these alleged incidents and conditions are covered employment
factors under the terms of the Act.
Appellant attributed her condition, in part, to October 19, 2004 disciplinary discussions
with supervisors Ms. Lambert and Mr. Joseph. Both Ms. Lambert and Mr. Joseph submitted
December 17, 2004 statements corroborating that on October 19, 2004, they met with appellant
to discuss her excessive personal telephone use while on duty. The Office accepted these
meetings as factual. However, disciplinary actions including oral remands, discussions or letters
of warning for conduct pertain to noncompensable, administrative actions unless the employee
shows that management acted unreasonably.9 Ms. Lambert and Mr. Joseph’s letters clearly
explain appellant’s failures to abide by workplace telephone use procedures. Appellant did not
allege that her supervisors’ characterizations of her personal telephone use were inaccurate.
Also, appellant did not provide any evidence corroborating her allegation that Mr. Joseph yelled
at her, refused to listen to her assertions or otherwise mistreated her. Although Ms. Lambert
stated that appellant yelled and cried during the October 19, 2004 meeting, she also stated that
appellant calmed down quickly and was able to resume her duties. The Board finds that these
discussions were reasonable under the circumstances of the case and do not evince
administrative error or abuse. Thus, appellant has failed to establish a compensable factor of
employment with regard to the disciplinary meetings.
Appellant also attributed her condition to being made to work beyond medical limitations
pertaining to a wrist injury. She did not specify the tasks assigned to her that were not in
accordance with her work restrictions. Also, Ms. Lambert asserted in a December 20, 2004
investigative memorandum and November 16, 2006 letter that appellant was not made to work
beyond her restrictions. The Board finds that due to the vague nature of appellant’s allegations
and her supervisor’s direct controversion, appellant has not established that she performed any
tasks outside of her medical limitations.
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as she failed to establish any compensable factors of
employment. As appellant has not established any compensable work factors, the medical record
need not be addressed.10
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as alleged.

9

Janice I. Moore, 53 ECAB 777 (2002).

10

Margaret S. Krzycki, 43 ECAB 496, 502 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2007 is affirmed.
Issued: July 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

